12‐2559
          Mehdi  v. Holder
                                                                                               BIA
                                                                                         Nelson, IJ
                                                                                       A073 575 544

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
     DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1               At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 11th day of September, two thousand
 4        thirteen.
 5
 6        PRESENT:
 7                   RICHARD C. WESLEY,
 8                   GERARD E. LYNCH,
 9                   CHRISTOPHER F. DRONEY,
10                         Circuit Judges.
11        _______________________________________             
12        JAMAL MEHDI,
13                   Petitioner,              
14
15                            v.                                      12‐2559
16                                                                    NAC
17        ERIC H. HOLDER, JR., UNITED STATES
18        ATTORNEY GENERAL,
19                   Respondent.
20        _____________________________________
21
22        FOR PETITIONER:                  Parker Waggaman, Woodside, NY.
23
 1   FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney General,
 2                                   Civil Division; Lyle D. Jentzer, Senior Litigation
 3                                   Counsel; Daniel I. Smulow, Trial Attorney,
 4                                   Office of Immigration Litigation, United States
 5                                   Department of Justice, Washington, D.C.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a Board of

 8   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

 9   AND DECREED, that the petition for review is DENIED.

10         Jamal Mehdi, a native and citizen of Pakistan, seeks review of a May 29,

11   2012 order of the BIA affirming the October 25, 2010 decision of Immigration

12   Judge (“IJ”) Barbara A. Nelson, which denied his application for asylum,

13   withholding of removal, and relief under the Convention Against Torture

14   (“CAT”).  In re Jamal Mehdi, No. A073 575 544 (B.I.A. May 29, 2012), aff’g No. A073

15   575 544 (Immig. Ct. N.Y. City Oct. 25, 2010).  We assume the parties’ familiarity

16   with the underlying facts and procedural history in this case.

17         Under the circumstances of this case, we review the IJ’s decision as

18   modified by the BIA.  See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

19   (2d Cir. 2005).  We review the agency’s factual findings, including adverse

20   credibility findings, under the substantial evidence standard, treating them as

21   “conclusive unless any reasonable adjudicator would be compelled to conclude


                                              2
 1   to the contrary.”  8 U.S.C. § 1252(b)(4)(B); see also Shi Jie Ge v. Holder, 588 F.3d 90,

 2   93‐94 (2d Cir. 2009).  Although inconsistencies and other discrepancies in the

 3   evidence may support an adverse credibility determination, such inconsistencies

 4   and discrepancies need not be fatal if they are minor and isolated, and the

 5   testimony is otherwise generally consistent, rational, and believable.  Diallo v.

 6   BIA, 548 F.3d 232, 234 (2d Cir. 2008) (citing Xiao Ji Chen v. U.S. Dep’t of Justice, 471

 7   F.3d 315, 335 (2d Cir. 2006)).  To form the basis of an adverse credibility

 8   determination, a discrepancy must be substantial when measured against the

 9   record as a whole.  See Latifi v. Gonzales, 430 F.3d 103, 105 (2d Cir. 2005).  Where

10   an inconsistency is dramatic, the agency may rely on it without first soliciting an

11   explanation from the applicant, but may not rest an adverse credibility finding on

12   a minor inconsistency without first giving the applicant a chance to reconcile the

13   testimony.  Ming Shi Xue v. BIA, 439 F.3d 111, 125 (2d Cir. 2006); Majidi v.

14   Gonzales, 430 F.3d 77, 81 (2d Cir. 2005).  The agency need not credit an applicant’s

15   explanations for inconsistent testimony unless those explanations would compel

16   a reasonable fact‐finder to do so.  Majidi, 430 F.3d at 80‐81.  

17         The agency’s adverse credibility finding in this case was based on

18   numerous contradictions and inconsistencies between Mehdi’s account of the

                                                 3
 1   length of his detention on the two occasions he was arrested, and his treatment

 2   while in custody.  Specifically, while Mehdi stated in his asylum application that

 3   he was brutally beaten and tortured, he did not testify to any such harm.  The

 4   cumulative effect of these inconsistencies is substantial when measured against

 5   the record as a whole.  See Latifi, 430 F.3d at 105.  Furthermore, Mehdi was

 6   confronted with these inconsistencies and given an opportunity to reconcile the

 7   testimony.  See Ming Shi Xue, 439 F.3d at 125.  To the extent Mehdi presented any

 8   explanation for the discrepancies, the IJ did not err in declining to accept his

 9   explanations.  See Majidi, 430 F.3d at 80‐81.  Accordingly, the agency did not err

10   in relying upon the inconsistencies to find Mehdi not credible.  See Latifi, 430 F.3d

11   at 105.   

12          Because the adverse credibility determination is dispositive of Mehdi’s

13   asylum claim, we need not reach the agency’s alternate conclusion that even if

14   Mehdi were credible, he did not meet his burden of proof because his claim was

15   not adequately corroborated.  Moreover, because the only evidence of a threat to

16   Mehdi’s life or freedom, or that he was likely to be tortured, depended upon his

17   credibility, the adverse credibility determination in this case necessarily

18   precludes success on his claims for asylum, withholding of removal, and CAT

                                               4
1   relief.  See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang, 426

2   F.3d at 523.

3         For the foregoing reasons, the petition for review is DENIED. 

4                                          FOR THE COURT: 
5                                          Catherine O’Hagan Wolfe, Clerk
6




                                              5